Citation Nr: 9904551	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as a result of exposure to herbicides.  

2.  Entitlement to the assignment of a higher disability 
evaluation for post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.  

This matter comes to Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision that denied 
service connection for peripheral neuropathy, chloracne and 
"knots" claimed as due to exposure to Agent Orange, and 
PTSD.  The veteran filed a notice of disagreement (NOD) 
concerning the denied of service connection for all of these 
disabilities in that same month.  The RO issued a statement 
of the case (SOC) concerning these issues in October 1996, 
and the veteran filed his substantive appeal in December 
1996.  By a rating decision in August 1997, however, the RO 
granted service connection for PTSD and for chloracne and 
"knots" due to herbicide exposure, and assigned 10 percent 
ratings for the psychiatric and skin disabilities.  The 
issues of entitlement to service connection for PTSD and for 
chloracne and "knots" are, therefore, no longer before the 
Board on appeal.

In October 1997, the veteran indicated that he was satisfied 
with the 10 percent rating for the chloracne and "knots", 
but indicated his disagreement with the 10 percent rating for 
PTSD.  The RO issued a SOC in December 1997, and the veteran 
filed his substantive appeal concerning the rating to be 
assigned for PTSD in January 1998.

The Board notes that the United States Court of Veterans 
Appeal (Court), in the recent opinion issued in Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999) held, in 
part, that the RO never issued a SOC concerning an issue, as 
the document adding that issue to the appeal "mistakenly 
treated the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Slip op. at 
17, emphasis in the original.  The Board had concluded that 
the appeal as to that issue was not properly before it, on 
the basis that a substantive appeal had not been filed.  The 
Court remanded the matter to the Board for the issuance of a 
SOC, which would thereby give the appellant another 
opportunity to file a timely substantive appeal.  

In this case, the appellant did file a timely substantive 
appeal concerning the rating to be assigned for the PTSD, and 
the SOC did provide him with the appropriate, applicable law 
and regulations and an adequate discussion of the basis for 
the RO's assignment of a 10 percent disability evaluation.  
The SOC, however, mis-identified the issue even more 
egregiously than did the RO in Fenderson, as the SOC 
characterized the issue as "Service connection for post[-
]traumatic stress disorder."  Nonetheless, the appellant's 
timely substantive appeal clearly indicated that he knew that 
the appeal was from the RO's initial assignment of a 10 
percent rating for PTSD.  The Board observes that the Court, 
in Fenderson, did not specify a formulation of the issue that 
would be satisfactory, but only distinguished the situation 
of filing a NOD following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of a higher disability 
evaluation for his service-connected PTSD.  Consequently, the 
Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation for PTSD.  See 
Bernard v. Brown, 4 Vet. App. 384 (1883).  Therefore, the 
Board will not remand this matter solely for a re-
characterization of the issue in a new SOC.


FINDINGS OF FACT

1.  The record does not contain competent evidence of current 
peripheral neuropathy.  

2.  The veteran's PTSD is currently manifested by 
intermittent periods of inability to perform occupational 
tasks, sleep impairment, complaints of anxiety, flashbacks, 
nightmares, difficulty remembering, discomfort in crowds and 
avoidance of weapons and discussions about Vietnam, without 
impairment of speech, memory, judgment, abstract thinking, 
impulse control, or spatial orientation.  



CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim for 
service connection for peripheral neuropathy.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

2.  The criteria for an evaluation of 30 percent, and no 
higher, for PTSD have been satisfied.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.130, Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Service Connection for Peripheral Neuropathy.  

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506;  
see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303.  

I note that the veteran's claim must fail as there is no 
competent medical evidence to show that he has a current 
peripheral neuropathy.  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

Also, service medical records do not contain any reference to 
a peripheral neuropathy.  In addition, the veteran cannot 
enjoy the benefit of the application of the statutory 
presumption for chronic diseases, inasmuch as there is no 
indication of a neurological disorder within a year after the 
veteran's separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Likewise, the veteran cannot 
benefit from the provisions pertaining to Agent Orange 
exposure, as there is no evidence of subacute peripheral 
neuropathy as claimed by the veteran.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Consequently, the current evidence of record is insufficient 
to satisfy the criteria necessary for presenting a well-
grounded claim.  Nonetheless, under 38 U.S.C.A. § 5103(a), VA 
should advise the claimant of the evidence necessary to 
complete his application.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  This obligation was successfully completed 
by the RO in its SOC.  Likewise, the Board's discussion above 
informs the veteran of the requirements for the completion of 
his application for the claim for service connection.  Unlike 
the situation in Robinette, he has not put VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make his claim well grounded. 

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
Consequently, I see no basis upon which to comply with the 
representative's request in this regard.


II.  Higher Rating for PTSD

I am satisfied that all appropriate development has been 
accomplished, and that VA has no further duty to assist the 
veteran, concerning this issue.  The veteran's representative 
has challenged the adequacy of the most recent VA examination 
and has requested a remand for a more complete examination.  
However, the Board is of the opinion that all relevant facts 
have been properly developed.  The recent examinations, 
together with the other evidence of record, provide 
sufficient information to rate the disability in accordance 
with the applicable rating code.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for PTSD in an August 1997 rating decision.  A 10 percent 
rating was assigned, effective from the date of the claim for 
service connection in June 1996.  This is the veteran's 
current rating.  

The veteran contends that he is entitled to an evaluation of 
at least 30 percent for his PTSD.  He states that that 
condition is productive of depression most of the time, 
problems with sleeping, and difficulty with relating to 
others.  He also reports having anxiety flashbacks, 
nightmares and difficulty remembering.  He also has indicated 
that he avoids crowds, weapons and discussions about Vietnam.  

The criteria for rating psychiatric disorders were changed 
effective November 7, 1996.  See 38 C.F.R. §§ 4.125-4.132, as 
revised effective November 7, 1996; 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996).  Where regulations change during the course 
of an appeal, the Board must determine, if possible, which 
set of regulations, the old or the new, is more favorable to 
the claimant and apply the one more favorable to the case.  
Karnas v Derwinski, 1 Vet. App. at 312-13.  However, I note 
that inasmuch as the rating decision granting service 
connection was after November 1996, only the new criteria 
apply in the veteran's case.  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  

The Board acknowledges that the record concerning the level 
of the veteran's disability due to PTSD is somewhat sparse, 
consisting of the report of the January 1997 VA examination 
and the veteran's written statements.  The veteran has not 
indicated that he is now, or has been, receiving treatment 
for PTSD.  Taken together, the examination report and the 
veteran's statements present a disability picture that more 
nearly approximates the criteria for a 30 percent disability 
evaluation, but no higher, for his PTSD.  See 38 C.F.R. 
§ 4.7.

First, the Board notes that one of the January 1997 VA 
examination reports indicates that the veteran has worked as 
a truck driver since 1980.  He reported in his January 1998 
statement that if he were not alone most of the time in his 
work, he would "miss more time from work than I do."  This 
implies that his PTSD symptoms do lead to intermittent 
periods of inability to perform occupational tasks.  The 
record also indicates that he generally functions 
satisfactorily, with normal routine behavior, self-care, and 
conversation, which is also consistent with the 30 percent 
rating.  He has described chronic sleep impairment, 
consisting of dreams and of difficulty sleeping.  Moreover, 
the VA examiner indicated that the veteran's wife prompted 
him to come for the evaluation because of the degree of 
agitation that he displayed when asleep.  He also displayed a 
constricted affect, considered suggestive of the presence of 
emotional numbing, on examination.  

The record does not, however, support the assignment of a 
rating higher than 30 percent.  Sensorium was intact, and 
insight and judgment appeared to be preserved on examination.  
Moreover, the presence of such symptoms as suicidal or 
homicidal ideation have not been shown or alleged.  In short, 
neither the impairment of speech, memory, judgment, abstract 
thinking, impulse control, or spatial orientation, nor the 
symptoms such as suicidal ideation, obsessional rituals which 
interfere with routine activities, or panic or depression 
affecting the ability to function independently, 
appropriately and effectively, -- which would support the 
assignment of a still-higher rating -- are shown to be 
present.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1996) in the first instance.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  Moreover, the 
veteran has not required any recent hospitalizations for his 
PTSD and has not demonstrated that that condition is 
productive of marked impairment with his employment.  
Accordingly, there is no basis for consideration of his 
entitlement to a higher rating on extraschedular grounds.  


ORDER

The veteran's claim for service connection peripheral 
neuropathy is not well grounded.  The appeal is denied.  

A higher rating of 30 percent, and no higher, is granted for 
PTSD, subject to regulations governing the payment of 
monetary benefits.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

